COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Joe Armand Djomo v. Ruth Leukeu Tchengwe

Appellate case number:    01-20-00581-CV

Trial court case number: 2019-84293

Trial court:              280th District Court of Harris County

       This is an appeal from a default order granting a protective order. Appellant has filed his
brief. Appellee was represented in the trial court by retained counsel, Caren S. Presley, who
worked with Aid to Victims of Domestic Abuse (AVDA). On May 20, 2021, the managing
attorney for AVDA advised this Court that Presley no longer worked with AVDA and that AVDA
no longer represents appellee.
       Appellee filed a pro se motion for appointment of counsel. This Court does not appoint
counsel. Accordingly, we deny the motion.
       Appellee’s brief was due on June 16, 2021. Notice issued on July 7, 2021, advising
appellee that her brief was past due and requesting a response by July 19, 2021.
        To permit appellee time to obtain counsel, the Court grants an extension of time to file her
brief and sets appellee’s brief due September 20, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __August 19, 2021____